DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the claims
Claims 8-19 are pending and examined on merits in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “specific fluorescence labeling of aluminosilacted in a sample”. The sample is not limited to a particular sample and thus may include various sample wherein the sample may contain various aluminum and aluminum complexes including various aluminum adjuvants. It is unclear as to how specific labeling to only aluminosilicate in the sample is achieved in the sample with lumogallion as disclosed in the applied rejection, also binds to Aluminum and Aluminum complexes? The specification does not clearly described as to how the process differentiate labeling only to aluminosilicates in the presence of Aluminum and Aluminum complexes.
Claim 8 recites “wherein the specific fluorescence labeling of aluminosilicates in the sample includes specific fluorescence labeling of aluminosilicates in an in vitro-cell culture sample”. 
It is unclear as to whether claim 17 is intended to claim that the sample is in-vitro cell culture sample or the in vitro-cell culture cell as claimed is an additional sample from claim 8?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8-19 are rejected under 35 U.S.C. 103 as Mirza et al (Journal of Alzheimer disease, 2016, hereinafter “Mirza”) in view of Edwardson et al (Silicon biochemistry, Ciba Foundation symposium 121, 1986) and Mile et al (Journal of Immunological methods 2015).
Claim 8 is directed to a process comprising:
Incubating a sample with a lumogallion solution in a buffer having a pH value ranging from pH 7.2 to 4.0; wherein incubating the sample includes incubating the sample for a period of time from 12 hours at a temperature of 20-30 ͦC and stabilizing the sample using a mount media. The recitation “A method for the specific fluorescence labeling of aluminosilacates in a sample” is recited in the preamble and the sample in the process step can be of any sample. 
Mirza discloses identification of Aluminum in human brain using lumogallion (Title). Mirza teaches that Lumogallion is 4-chloro-3-(2,4 dihydroxyphenylazo)-2-hydroxybenzene-1-sulphonic acid (i.e. 5-Chloro-3-(2,4-dihydroxyphenylazo)-2-hydroxybenzenesulfonic acid) which has a high affinity for Al3+. Mirza discloses identification of aluminum in human brain tissue from individual with Alzheimer disease using Lumogallion (Introduction, page 1333, end col. and page 1334, 1st paragraph of 1st col.). Mirza discloses a process of incubating a sample of human brain tissue from an individual with Alzheimer disease in a buffer having a pH 7.4 for 45 minutes and the stabilizing the sample with a mounting medium and measuring fluorescence using fluorescence microscopy (page 1334, line 44 of 2nd col. to line 5, 1st col. of page 1335; and Abstract). Mirza discloses specifically identifying Aluminum in brain tissue by incubating with lumogallion and detection using observed fluorescence (Discussion). 
Mirza does not mention about the presence of aluminosilicates in the brain tissue of Alzhiemer patient and binding of lumogallion with aluminosilicates.  Mirza teaches  keeping formalin-fixed brain tissue at room temperature overnight (page 1334, 2nd col.) but however, does not mention the incubation temperature with the lumogallion. 
Edwardson teaches that senile plaques are a neuropathological feature of the ageing brain and they occur in large numbers in Alzheimer’s disease, the major form of senile dementia (Abstract and Introduction).  Edwardson teaches that X-ray probe analyses of isolated cores and plaques in situ from patients with Alzheimer’s disease has shown co-localization of high concentrations of aluminum and silicon at that center of the core and the presence of these elements as aluminosilicates has been confirmed using solid state 27Ai nuclear magnetic resonance.
Mile teaches that the use of lumogallion staining enabling the detection of phagocytosed aluminum adjuvants (e.g. aluminum oxyhydroxide and aluminum hydroxyphosphate) inside viable cells (Title and Abstract). Mile teaches incubating cells having aluminum adjuvants with lumogallion overnight at 37 ͦC,  washing and fixing with PFA, stabilized by mounting using mounting media(page 89, 1st col., section 2.7 and 2nd col., section 2.8.3) and detected by fluorescent imaging.
Therefore, given the fact that Mile teaches staining live cells and incubating live cells with lumogallion overnight at 37 ͦC, it would be obvious to one of ordinary skilled in the art at the time of the effective filing date of claimed invention, to envisage various modification of incubation times and temperature with the expectation of expanding the arsenal of usage of lumogallion for staining live cells and various other cells with a reasonable expectation of success because change of concentration, incubation time and temperature can be optimized based on the cell types, cell preparation and reaction conditions. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). See also MPEP 2144.05. 
In regards to labeling of aluminosilicates, the combination of the reference of Mirza and Mile teaches detection of Aluminum and Aluminum adjuvants live cells and fixed cells (in various cells and tissues, including cells from Alzheimer patient) by lumogallion  by incubating at various temperature and with various time periods and the process of staining brain tissue from Alzheimer patient would provide staining (specific labeling) of aluminosilicates because Edwardson discloses patients with Alzheimer’s disease has high concentrations of aluminum and silicon as aluminosilicates in brain tissue. Since the compound lumogallion used in Mirza is the same compound as recited in claim 8 of the application under examination, the compound of Mirza would posses the same property of specific labeling of aluminosilicates because products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
In regards to claims 9-13, Mirza in view of Edwardson make obvious of labeling aluminum in biological sample including cell sample and hitological sample using lumogallion and since the since the compound lumogallion used in Mirza is the same lumogallion compound of the application under examination, the compound of Mirza would possess the same property of specific labeling of aluminosilicates including zeolites, clinoptilolites present in the sample because products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
In regards to claims 14-15, Edwardson teaches labeling of live cells and Mirza teaches labeling fixed cells embedded in paraffin (page 1334) and a process including dewaxing and thus various samples and labeling of fixed or live cells including dewaxing of parafilm embedded cells would be obvious to one of ordinary skilled in the art. 
In regards to claim 18, Mirza, as described above disclosed detection after lumogallion labeling using observed fluorescence.
In regards to claim 19, Mirza teaches stabilizing the sample using fluoromount aqueous mounting media from Sigma-Aldrich and thus various known mounting media in the process would be obvious to one of ordinary skilled in the art absent showing of unexpected advantages with a particular mounding media in the process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641